Citation Nr: 0314537	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  02-06 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service connected psychiatric disorder, currently rated 50 
percent disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



REMAND

The veteran served on active duty from September 1965 to June 
1968.

Since the issuance of the RO's April 2002 Supplemental 
Statement of the Case, additional medical records have been 
associated with the claims file and the veteran has waived 
consideration of this evidence by the agency of original 
jurisdiction.

The veteran has submitted numerous claims for additional 
service connection and for increased ratings of his service 
connected disorders.  However the only issue that has been 
perfected for adjudication by the Board is the issue of TDIU.  

The veteran's service connected disabilities are: a 
psychiatric disorder described as major depression which is 
rated as 50 percent disabling; a cervical spine disorder 
which is rated as 20 percent disabling; and irritable colon 
syndrome and a tonsillectomy, each rated as noncompensable 
(0%), respectively.  The veteran's combined service connected 
disability rating is 60 percent.  See 38 C.F.R. § 4.25 
(2002).  With only a 60 percent disability rating the veteran 
does not meet the schedular criteria for a TDIU under 38 
C.F.R. § 4.16(a) (2002). 

If, however, the rating board considers that the veteran is, 
in fact, unemployable because of service-connected 
disabilities, in spite of not meeting the schedular criteria, 
such a case is to be referred to the Director, Compensation 
and Pension Service, for extra-schedular consideration.  
38 C.F.R. § 4.16(b) (2002)

In the present case there is evidence that the veteran's 
service connected psychiatric disability may render him 
unemployable.  VA vocational rehabilitation records dated in 
December 1999 note that the veteran was considered not 
employable because of his behavior and need for continuing 
psychiatric treatment.  

A treating VA psychiatrist testified to treating the veteran 
since about 1997.  The veteran was treated with 
antidepressant and anti-anxiety medications.  His diagnosis 
was major depressive disorder and, "he probably has PTSD, as 
well as anxiety ..." When asked if the veteran was capable of 
handling the type of employment he previously held at the 
present time, he testified that, "I feel in my opinion, that 
he cannot handle that type of stress at all."  He did not 
believe the veteran was malingering.  Further, he testified 
that,

In his state right now, I don't think he is 
employable simply because of the amount of 
stress that he can endure.  It doesn't take 
very much to set -[the veteran] - off, whether 
it be an irritability, anger, loss of patience, 
depression, anxiety, sometimes suicidal 
thought.

In August 2002, the veteran submitted additional evidence 
directly to the Board with waiver of consideration by the RO.  
Based on the initial consultation the examiner's diagnosis 
was, PTSD, prolonged, combat related, with residuals, which 
have impaired his quality of life, depression with anxiety.  
A global assessment of function of 31 was assigned.

A GAF score between 31 to 40 reflects some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH 
ed. rev., 1994).  

The veteran's GAF score of 31 suggests a decline in his work 
functioning and strongly suggests that the veteran is, due to 
his service-connected psychiatric disorder, effectively 
prevented from performing substantially gainful employment.  
The currently pending issue of entitlement to an increased 
rating for a psychiatric disorder, not on appeal to the 
Board, is intertwined with a determination as to whether the 
veteran is employable. 

The case is hereby remanded to the RO for the following 
development:


1.  The RO should consider the evidence 
of record submitted directly to the 
Board, including the psychiatric reports 
of July 2002, and consider whether an 
increased rating for the veteran's 
psychiatric disorder is warranted.

2.  After the foregoing has been 
accomplished, the RO should again 
consider the issue of entitlement to a 
TDIU.  If the benefit is denied because 
the schedular requirements of 38 CFR 
4.16(a) are not satisfied, the RO is 
requested to refer the case to the 
Director, Compensation and Pension 
Service, for extra-schedular 
consideration under 38 CFR 4.16(b).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


